Citation Nr: 0717292	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-10 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to August 17, 1994, 
for the grant of a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  This 
case was before the Board in August 2005 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  In August 2005, the appellant was asked to identify and 
provide any necessary releases for the records of all health 
care providers who treated him for his service-connected PTSD 
from January 1993 until August 17, 1994, and to provide or 
provide releases for his employment records for the same 
period.  

2.  The appellant did not respond to the request for such 
information and evidence.


CONCLUSION OF LAW

By not providing requested evidence or the information needed 
for development for such evidence, necessary for a decision 
on the merits of this claim, within one year, the appellant 
has abandoned the claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2006).  The VCAA applies to the 
instant claim and the requirements therein appear to have 
been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issue 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The veteran was advised of VA's duties to 
notify and assist in the development of the claim in letters 
dated in February 2005 and August 2005.  These letters 
informed the veteran of his and VA's responsibilities in 
claims development.  The August 2005 letter specifically 
informed him of the type of evidence that was needed to 
establish his claim for an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  On page one of both letters, the veteran was asked 
to submit any evidence in his possession pertaining to the 
claim.  He was given ample time to respond; and the claim was 
subsequently readjudicated.  See March 2007 Supplemental 
Statement of the Case.  Neither he nor his attorney has 
alleged that notice in this case was less than adequate.  

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  The veteran has not 
identified any pertinent evidence outstanding.  The RO 
attempted further development, and initiated such by 
requesting records or a release from the veteran for 
additional private treatment and employment records.  
However, neither the veteran nor his attorney responded to 
such inquiry, and further development could not proceed 
without their cooperation.  Given the circumstances, VA has 
met its assistance obligations.  No further assistance is 
required. 

Factual Background, Legal Criteria, and Analysis

Historically, in August 2005 the Board remanded the 
appellant's claim to the RO with the directive that the RO 
ask the veteran to identify all health care providers (VA and 
private) who have treated him for his service-connected PTSD 
from January 1993 until August 17, 1994, and to provide any 
necessary releases for such records.  In addition, the RO was 
directed to ask the appellant to obtain employment records 
for the same period, and/or provide any necessary releases 
for such records.  The Board noted that the evidence of 
record does not provide a clear picture of the severity of 
the appellant's PTSD disability prior to August 17, 1994.  
The appellant was informed that he has access to the 
information pertinent to his claim, and his cooperation is 
necessary to obtain critical evidence.  He was also informed 
that if he failed to cooperate in the procurement of this 
evidence, 38 C.F.R. § 3.158 would be applied.  (Where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).)

Pursuant to the remand order, the RO sent the appellant a 
letter in August 2005 and specifically asked him to identify 
and provide any necessary releases for the records of all 
health care providers who treated him for his service-
connected PTSD from January 1993 until August 17, 1994, and 
to provide or provide releases for his employment records for 
the same period.  He was advised that he had up to one year 
from the date of the August 2005 letter to make sure the RO 
received the requested information.  The letter was mailed to 
the appellant's current address of record; the correspondence 
was not returned to the RO as undeliverable.  In addition, a 
copy of the letter was sent to the appellant's attorney at 
his address of record; this correspondence was not returned 
to the RO as undeliverable.  To date, neither the appellant 
nor his attorney has responded.  A March 2007 SSOC informed 
the appellant of his failure to respond.

The facts of this case are clear.  The appellant has failed 
to respond to a request for information essential for the 
proper adjudication of his claim.  The request for 
information was made at his known address.  He has not 
provided VA the sought after information.  He was advised of 
the consequences of a failure to provide the information, and 
still ignored the request.  The controlling regulation in 
these circumstances, 38 C.F.R. § 3.158(a), is unambiguous, 
and mandates that the claim will be dismissed.  Under these 
circumstances, the Board has no recourse but to conclude that 
the veteran has abandoned the claim.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to establish an effective date prior to August 17, 
1994, for the grant of a rating in excess of 50 percent for 
PTSD is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


